DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on 02/02/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claims 22-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invnetion, there being no without traverse in the reply filed on 02/02/21.

Specification
The status of the nonprovisional parent application (whether patented or abandoned) needs to be included in the cross reference to related applications at the start of the specification.  If a parent application has become a patent, the expression “now Patent No. _____” should follow the filing date of the parent application.  If a parent application has become abandoned, the expression “now abandoned” should follow the filing date of the parent application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weaver et al (US 2008/0053107).
As to claim 11, Weaver et al discloses a curvic seal (300) for a curvic coupling that transfers torque between a first component and a second component along an engine central longitudinal axis of a gas turbine engine comprising: a cylindrical seal (301) with a retention feature (302 or 312) shaped to interface with a rim that extends from a surface of a cylindrical component such that the cylindrical seal is axially locked to the first component to facilitate blind module assembly of the first component and the second component.

As to claim 12, Weaver et al discloses the curvic seal as recited in claim 11, wherein the retention feature is U-shaped.  See figure below.

    PNG
    media_image1.png
    308
    494
    media_image1.png
    Greyscale


As to claim 13, Weaver et al discloses the curvic seal as recited in claim 11, wherein said cylindrical seal is a split-ring sheet metal seal (IN X-750 sheet metal).  Refer to [0018].

As to claim 14, Weaver et al discloses the curvic seal as recited in claim 11, further comprising a rolled flange (307) on an aft edge section of the cylindrical seal to facilitate the blind module assembly.

As to claim 15, Weaver et al discloses a curvic seal (300) located along an engine central longitudinal axis for a curvic coupling that transfers torque between a first component and a second component of a gas turbine engine, comprising: a cylindrical seal (301) with a retention feature (302 or 312) shaped to interface with a rim that extends from a surface of a cylindrical component such that the cylindrical seal is axially locked to the first component to facilitate blind module assembly of the first component and the second component.

As to claim 16, Weaver et al discloses the curvic seal as recited in claim 15, wherein the retention feature is U-shaped.  See figure below.

    PNG
    media_image1.png
    308
    494
    media_image1.png
    Greyscale


As to claim 17, Weaver et al discloses the curvic seal as recited in claim 15, wherein said cylindrical seal is a split-ring sheet metal seal (IN X-750 sheet metal).  Refer to [0018].

As to claim 18, Weaver et al discloses the curvic seal as recited in claim 15, further comprising a rolled flange (307) on an aft edge section of the cylindrical seal to facilitate the blind module assembly.
19, Weaver et al discloses a curvic seal (300) located along an engine central longitudinal axis (Fig. 3A) to facilitate blind module assembly of a first component and a second component of a gas turbine engine, comprising: a cylindrical seal (301) with a retention feature (302 or 312) and a rolled flange (307) on an aft edge section of the cylindrical seal to facilitate the blind module assembly.

As to claim 20, Weaver et al discloses the curvic seal as recited in claim 19, wherein the retention feature interfaces with a rim (342 or 337; Fig. 3C) that extends from a surface of a cylindrical component (FIG. 3A).

As to claim 21, Weaver et al discloses the curvic seal as recited in claim 19, wherein said cylindrical seal is a split-ring sheet metal seal (IN X-750 sheet metal).  Refer to [0018].

Examiner’s Note:
The italicized portions in the foregoing claims are functional recitations. These clauses, as well as other statements of intended use do not serve to patently distinguish the claimed structure over that of the reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP 2111-2115.
See also MPEP 2114, which states:
Ex parte Masham, 2 USPQ 2d 1647;
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531; and
[A]pparatus claims cover what a device is, not what a device does." Hewlett­ Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525,1528.
Any one of the systems in the cited reference(s) is capable of being used in the same manner and for the intended or desired use as the claimed invention. Note that it is sufficient to show that said capability exists, which is the case for the cited reference(s).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event that Weaver et al does not disclose that the seal is a split seal:
Claims 13, 17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weaver et al (US 2008/0053107) in view of Ress et al (US 6,076,835).
As to claim 13, Weaver et al discloses the curvic seal as recited in claim 11, including that the seal is made from sheet metal (see lines 14-16 of [0018]), except for expressly teaching that the cylindrical seal is a split-ring seal.
However, Ress et al teaches a similar curvic seal that is split, as shown in Figs. 1-3.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the seal in Weaver et al so as to be split, in order to facilitate assembly thereof.

As to claim 17, Weaver et al discloses the curvic seal as recited in claim 11, including that the seal is made from sheet metal (see lines 14-16 of [0018]), except for expressly teaching that the cylindrical seal is a split-ring seal.
However, Ress et al teaches a similar curvic seal that is split, as shown in Figs. 1-3.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the seal in Weaver et al so as to be split, in order to facilitate assembly thereof.
21, Weaver et al discloses the curvic seal as recited in claim 11, including that the seal is made from sheet metal (see lines 14-16 of [0018]), except for expressly teaching that the cylindrical seal is a split-ring seal.
However, Ress et al teaches a similar curvic seal that is split, as shown in Figs. 1-3.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the seal in Weaver et al so as to be split, in order to facilitate assembly thereof.
	
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Morgan et al (US 6,464,457) discloses a turbine leaf seal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084.  The examiner can normally be reached on M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679